Citation Nr: 1126319	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) of the right wrist.

2.  Entitlement to service connection for a skin disorder of the fingers.

3.  Entitlement to service connection for a vision disorder.

4.  Entitlement to service connection for a left ankle and foot disability.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a June 2009 decision by the RO in St. Louis, Missouri that in pertinent part, denied service connection for CTS of the right wrist, fungus of the fingers, a vision disorder, PTSD, and a left foot and ankle disability.  This case also comes to the Board on appeal from a February 2010 rating decision that in pertinent part, denied service connection for tinnitus with ear pain.  A personal hearing was held before the undersigned Veterans Law Judge in March 2011.

Additional pertinent evidence was received from the Veteran in March 2011.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304 (2010).

The issues of service connection for a skin disorder of the fingers, a left ankle and foot disability, CTS of the right wrist, and an acquired psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has refractive error, and does not have a vision disorder as a result of his active service.

2.  Tinnitus began many years after active duty and was not caused by any incident of service.

CONCLUSIONS OF LAW

1.  A vision disorder was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 4.9 (2010).

2.  Tinnitus was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated in January, February, and December 2009 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The January and February 2009 VCAA letters were provided to the Veteran prior to the initial unfavorable decision in June 2009, and the December 2009 VCAA letter was provided prior to the February 2010 decision.  These letters also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, and lay evidence.  The RO repeatedly attempted to obtain private medical records from Pearle Vision, and such attempts were unsuccessful.  The Veteran was notified of this fact, and has not submitted such records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Board notes that a VA examination has not been scheduled with respect to the claims for service connection for a vision disorder and tinnitus.  However, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Missouri Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disabilities are related to his service.   No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Analysis

The Veteran and his representative contend that he has a vision disorder and tinnitus that were incurred in service.

In this regard, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service personnel records and DD Form 214 reflect that he served on active duty from September 1966 to October 1969, including service in Vietnam from September 1967 to September 1968, and in Germany from December 1968 to October 1969.  His primary military occupational specialty was that of a laundry and bath specialist.  During his Vietnam service, he was a laundry worker from September 1967 to December 1967, and an assistant sec. chief and laundry and bath specialist, from December 1967 to September 1968.  He did not receive any combat decorations or awards.

Service treatment records reflect that on entrance medical examination in September 1966, the Veteran's eyes were listed as normal and his distant vision was 20/25 in both eyes.  In a May 1967 report of medical history, the Veteran denied a history of ear trouble and denied hearing loss.  A February 1968 service treatment record reflects that the Veteran complained of powdered bleach in his left eye; his eye was irrigated, he was given medication and a patch.

A May 1969 service treatment record reflects that the Veteran complained of blurred vision after 1/4 to 1/2 hour, with some tearing.  An eye examination was performed and the examiner diagnosed hyperopia (low) in both eyes, and low astigmatism in the right eye.  A prescription for glasses was provided.  In a July 1969 report of medical history, the Veteran denied a history of eye trouble, and also denied ear trouble.  He reported that he had worn glasses.

On separation medical examination in July 1969, the Veteran's eyes and ears were clinically normal.  His distant and near vision was 20/20 in both eyes.  Audiometric testing on separation examination revealed right ear decibel thresholds of 5, 5, 15 and 20 and left ear decibel thresholds of 5, 5, 20, and 20, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Service treatment records are negative for complaints or diagnosis of tinnitus, and are negative for a diagnosis of a vision disorder other than refractive error.

An undated report of a VA Agent Orange registry examination reflects that on eye examination there was arcus senilis.  

A private medical record dated in February 2002 from Clayton Primary Care reflects that the Veteran had chronic blurred vision and needed glasses.  On examination, his hearing was within normal limits.  On otoscopic examination, he had cerumen impaction.  A July 2004 private medical record reflects that the Veteran complained of blurred vision for 10 years; the Veteran was encouraged to get an eye examination.  He had a sty of the left eye and was advised to clean his eyes with baby shampoo.

A January 2007 private medical record reflects that in early January 2007, he was doing the floors when he slipped, fell, and hit the back of his head.  He complained of intermittent double vision.  The examiner noted that he had glasses.  His uncorrected vision was 20/50 in both eyes.  Two weeks later, the physician noted that the Veteran's closed head injury was resolved.

In January 2009, the Veteran filed claims for service connection.  He asserted that he incurred a vision disability in May 1969.  In a January 2009 statement, he said that during active duty, a chemical splashed in his eyes and he had spots in his vision ever since.  In July 2009, he stated that he was not wearing glasses when he entered the Army, but after the eye injury he was given glasses, which he had worn ever since.

In December 2009, he claimed service connection for tinnitus.  In an April 2010 notice of disagreement, he asserted that he was exposed to loud noises in service, including from small arms fire, working close to huge laundry machines, helicopter engines, and fuel transfer equipment.  He asserted that the in-service noise exposure may have caused his tinnitus.  He said that when he left service, he did mostly odd jobs, none of which involved noise exposure.  He requested a VA audiological examination.

At his March 2011 Board hearing, the Veteran testified that during service, he was blind for half an hour after he got bleach in his eyes.  He said he wore glasses after that incident.  With respect to tinnitus, he stated that "it probably started a few years back."  He also stated that "it just was 15, 20, 30 years ago maybe."  He said that it occurred gradually and had been there for as long as he could remember.

The Veteran has asserted that he incurred a vision disorder during his period of active service, due to an in-service accident in which he got bleach in his eye, and that he has to wear glasses as a result of that incident.  The only current vision symptoms that the Veteran has reported are blurred vision and a need for glasses.
The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.  

The Board finds that there is no medical evidence of a vision disorder in service, and no medical evidence demonstrating that the Veteran has any current vision disorder other than refractive error.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although the Veteran has contended that he has blurred vision, service connection for a vision disorder is not warranted in the absence of proof of a current disability.

Moreover, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  Thus, even if the medical evidence demonstrated that the Veteran currently has myopia, presbyopia, or astigmatism, such disorders are not capable of service connection.  Although service treatment records reflect that the Veteran had bleach in his eye on one occasion in service, the only diagnoses at that time were hyperopia in both eyes, and astigmatism in the right eye, both of which are refractive error.  His eyes were clinically normal on separation examination in July 1969, and his distant and near vision was 20/20 in both eyes.  There is no evidence of any other current vision disorder other than refractive error.

The Board finds that the medical evidence as a whole does not show that the Veteran currently has a vision disorder that is related to service.

The Board finds that the evidence does not show, and the Veteran does not contend that he had tinnitus symptoms ever since service.  His recent testimony does not show a continuity of tinnitus symptoms since service.  He testified variously that the symptoms had lasted a few years, or maybe 15, 20, or 30 years ago.  The Board finds that the contradictions in the Veteran's statements cast doubt on the credibility of his assertion of tinnitus symptoms beginning in service.  Thus, continuity of vision symptoms since service is neither shown nor alleged.  Service treatment records and post-service medical records are entirely negative for complaints or diagnosis of tinnitus.  The Veteran is competent to state that he has tinnitus symptoms.  Layno, supra.  However, as to a causal relationship between service and any current tinnitus, the Veteran is not qualified to offer an opinion because the question of etiology of tinnitus is not lay-observable and requires medical expertise.

In summary, the record fails to show competent and probative evidence of a vision disorder other than refractive error (for which service connection may not be established), and the preponderance of the evidence is against a finding that a vision disorder or tinnitus is due to or aggravated by service.  Therefore, the Board finds that the preponderance of the evidence is against the claims for service connection for a vision disorder and tinnitus, and these appeals must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a vision disorder is denied.

Service connection for tinnitus is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims for service connection for an acquired psychiatric disorder to include PTSD, CTS of the right wrist, a left ankle and foot disability, and for a skin disorder of the hands.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board notes that VA examinations have not been conducted with respect to any of the above claims.  A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran essentially contends that he has had symptoms of PTSD, a skin/fungus disorder of the hands, a right wrist disability, and a left ankle and foot disability since separation from service.  The Veteran is competent to state that he has had symptoms of skin disease, psychiatric symptoms, right wrist symptoms, and left ankle and foot symptoms since service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that his statements as to continuity of these symptoms is credible.

The Veteran contends that he has PTSD due to service in Vietnam.  The evidence necessary to establish the occurrence of a stressor during service to support service connection for PTSD varies depending on whether the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b).  This determination is made by examining military citations or other supporting evidence.  If VA determines that the Veteran engaged in combat with the enemy, and the alleged stressor is combat-related, then the Veteran's lay testimony or statement must be accepted as conclusive evidence as to its actual occurrence and no further development or corroborative evidence is necessary provided that such testimony is found to be credible and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Service personnel records do not reflect any combat citations, and the Veteran has not contended that he was in combat.  The Veteran has reported the following stressors:  seeing dead bodies in Vietnam, seeing a large snake in Vietnam, being stationed at a base in Cam Ranh Bay that was attacked by rockets and mortars, seeing a gang rape in Vietnam, and the death of a fellow soldier on the autobahn in Germany.  

The Board notes that effective July 13, 2010, VA has amended 38 C.F.R. § 3.304(f) which governs service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Of note, the amendments to the regulation provides that if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed Reg. 39843 (July 13, 2010).

VA medical records reflect that on initial psychology note in August 2009, the examiner noted that the Veteran was being treated for anxiety disorder, and a PTSD screen was positive.  The Veteran reported that during service, a massive snake fell out of a tree in front of him, and that he once witnessed a gang rape in Vietnam, which he stopped.  The diagnostic impression was that the Veteran was a veteran with trauma history from Vietnam, and he was referred to a non-combat trauma group.  As to the claim for service connection for PTSD, a remand is required to afford the Veteran a psychiatric examination to determine whether he meets the criteria for PTSD, whether his claimed stressor is adequate to support such a diagnosis, or whether he has an acquired psychiatric disorder that is otherwise related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

In the case of a veteran who served in the Republic of Vietnam during the Vietnam era, such as the Veteran in this case, service connection will be presumed for certain specified diseases, including chloracne, based on presumed exposure to herbicide agents (e.g., Agent Orange) in Vietnam.  For the Agent Orange presumption of service connection to apply, chloracne must be manifest to a degree of 10 percent or more within a year after last herbicide exposure in service. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Service personnel records reflect that the Veteran served in Vietnam during the Vietnam era, and thus he is presumed to have been exposed to Agent Orange.

As discussed below, a review of the service treatment records reflects that the Veteran was treated for left foot and ankle injury, right wrist swelling, and various skin disorders.  Service treatment records reflect that in a May 1967 report of medical history, the Veteran complained of a swollen right wrist; he was referred for a consultation.  A May 1967 service treatment record shows that the Veteran complained of right wrist swelling and pain on motion of the right wrist.  He said he hurt his right wrist in an injury.  On examination of the right wrist, there was full range of motion and an X-ray study of the wrist was negative.  The diagnostic impression was normal wrist.  In July 1969, the Veteran reported trauma to the left ankle and foot three days ago, and now had slight swelling on the medial aspect just below the medial malleolus.  An July 1969 X-ray study of the left foot was negative and an Ace bandage was provided.

Service treatment records reflect that in a September 1966 report of medical history, the Veteran denied a history of skin diseases.  In a May 1967 report of medical history, the Veteran reported a history of skin disease.  The reviewing examiner noted that this existed prior to service.  In January 1966 (apparently January 1967) he had mild acne and dry skin.  In September 1967 the Veteran was treated for shaver's rash.  In September 1967 he was treated for pruritis with papules over the arms and body, in October 1967 he was treated for "sycosis" barbae- mild.  In November 1967 he was treated for a macular rash.  In January 1968, the Veteran complained of generalized pruritis; he was diagnosed with pediculosis (i.e., lice infestation) of the axillae.  Later that month, he was diagnosed with a crotch rash.  A June 1969 service treatment record reflects that the Veteran was treated for a local skin irritation of the neck, which the examiner felt was a possible fungal infection.  

A February 2002 private medical record reflects that the Veteran complained of scaly hands and said he performed janitorial work.  A March 2002 private medical record reflects that the Veteran complained of dry, cracked hands for 35 years.  A March 2002 letter from a private dermatologist reflects that the Veteran complained of hand dermatitis present off and on for many years, and indicated that the condition was most likely an irritant contact dermatitis.  The Veteran contends that his current skin symptoms of the hands began in service and have persisted since then.  A report of an Agent Orange registry examination reflects that the Veteran reported that he had a rash on both hands in 1970; on examination, there was a rash on both hands between the fingers.  

In sum, there is recent medical evidence of a long-term skin disorder of the hands, medical evidence of treatment for bilateral CTS, and the Veteran's testimony regarding symptoms of a skin disorder, CTS of the right wrist, left ankle/foot disability since service.

As to the claims for service connection for a left ankle/foot disability, CTS of the right wrist, and a skin disorder of the fingers, the Board finds that a remand is required to afford the Veteran examinations to determine whether any current left ankle/foot disability, CTS of the right wrist, or skin disorder of the fingers is related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Board is aware that some disorders, such as skin rashes, are subject to periodic exacerbations.  See Ardison v. Brown, 2 Vet. App. 405, 408 (1994) (indicating that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity).

The Veteran has submitted a photocopy of an undated VA Agent Orange examination report.  This report appears incomplete.  The RO should attempt to obtain a complete copy of this examination report.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran testified in March 2011 that he received medical treatment for a skin disorder at the VA Medical Center (VAMC) in St. Louis from approximately 1969 to the early 1970s.  Such records are not on file.  The Board finds that the RO should attempt to obtain such records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell, supra.  Ongoing medical records should also be obtained regarding all of the claimed disabilities.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain VA medical records of treatment for a skin disorder at the VAMC in St. Louis from January 1969 to January 1976, and should attempt to obtain a complete copy of the Agent Orange registry examination submitted by the Veteran.

The RO/AMC should also attempt to obtain any pertinent VA or private medical records pertaining to treatment for PTSD, CTS of the right wrist, a left ankle and foot disability, or for a skin disorder of the hands dated since December 2009.

2.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current skin disorder of the hands.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be performed.

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed skin disorder of the hands is related to service.

A complete rationale for any opinion offered must be provided.

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any current CTS of the right wrist, and left ankle and foot disabilities.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be performed.

Based on the examination and review of the record, the examiner should address whether (a) it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed current CTS of the right wrist is related to service, and (b) it is at least as likely as not that any currently diagnosed left ankle and foot disabilities are related to service.

A complete rationale for any opinion offered must be provided.

4.  The RO/AMC should schedule the Veteran for an examination to determine the current nature and likely etiology of any current psychiatric disorder, including PTSD.  The claims folder should be made available to the examiner for review.

After a review of the claims file and an examination of the Veteran, the examiner is asked to determine the following:

(a) Is the stressor(s) claimed by the Veteran related to fear of hostile military or terrorist activity; (b) Is the claimed stressor(s) adequate to support a diagnosis of PTSD; (c) Are the current symptoms related to the claimed stressor(s).

To date, the Veteran has reported the following stressors:  seeing dead bodies in Vietnam, seeing a large snake in Vietnam, being stationed at a base in Cam Ranh Bay that was attacked by rockets and mortars, and the death of a fellow soldier on the autobahn in Germany. 

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently-demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

A rationale should be provided for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  The RO/AMC should review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


